
	
		I
		112th CONGRESS
		1st Session
		H. R. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit any Federal agency or official, in carrying
		  out any Act or program to reduce the effects of greenhouse gas emissions on
		  climate change, from imposing a fee or tax on gaseous emissions emitted
		  directly by livestock.
	
	
		1.Prohibition of imposition of
			 fee or tax on gaseous emissions by livestockNotwithstanding any other provision of law,
			 in carrying out any Act or program to reduce the effects of greenhouse gas
			 emissions on climate change, no Federal agency or official shall impose a fee
			 or tax on gaseous emissions emitted directly by livestock.
		
